329 F.2d 647
KANSAS CITY FIRE AND MARINE INSURANCE COMPANY, a corporation, Appellant,v.Wayne A. CLARK, The Montana Power Company, a corporation, Lew Chevrolet Company, a corporation, and Clarence G. Madsen, Appellees.
No. 18905.
United States Court of Appeals Ninth Circuit.
April 10, 1964.

Appeal from the United States District Court for the District of Montana Eastern Division, William J. Jameson, District Judge.
David Livingston, San Francisco, Cal., for appellant.
J. H. McAlear, Red Lodge, Mont., for appellee Wayne A. Clark.
Lamey, Crowley, Kilbourne, Haughey & Hanson, Billings, Mont., for appellee Lew Chevrolet Co.
Jones & Olsen and Harlow Pease, Billings, Mont., for appellee Clarence G. Madsen.
Before ORR, HAMLEY and KOELSCH, Circuit Judges.
PER CURIAM.


1
The plaintiff appeals from a declaratory judgment construing the provisions with respect to the coverage of a liability policy it issued. Judge Jameson carefully considered all the issues and rendered an extended written opinion [217 F. Supp. 231], with which we fully agree. Accordingly, we adopt that opinion. The judgment is affirmed.